Citation Nr: 0201058	
Decision Date: 01/31/02    Archive Date: 02/05/02

DOCKET NO.  01-09 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Basic eligibility for Department of Veterans Affairs (VA) 
benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel



INTRODUCTION

The appellant claims military service during World War II.  
This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 2001 adverse decision of the VA Regional 
Office (RO) in Manila, Republic of the Philippines.


FINDING OF FACT

It is certified that the appellant had no recognized active 
duty service.


CONCLUSION OF LAW

The appellant is not a "veteran" for purposes of 
entitlement to VA benefits.  38 U.S.C.A. §§ 101, 107, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.1, 3.8, 3.9, 3.203 
(2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001)).  
This legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  
Regulations implementing the VCAA were recently published.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 
C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The new law 
and implementing regulations apply in the instant case.  
Where laws or regulations change after a claim has been filed 
or reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  
The Board finds that there has been substantial compliance 
with the notice and duty to assist mandates in the VCAA and 
implementing regulations.  The record includes multiple 
responses and clarifications from ARPERCEN.  No outstanding 
evidence relevant to the issue on appeal has been identified 
by the claimant.  No further action is needed to satisfy VA's 
duty to assist the claimant.  Furthermore, the claimant has 
been notified of the applicable laws and regulations.  
Discussions in the decision, statement of the case, and other 
RO correspondence have informed him what information or 
evidence is necessary to establish eligibility for the 
benefit sought and what VA has obtained.  Where, as here, 
there has been substantial compliance with the new 
legislation and the implementing regulations, a remand for 
further review in light of the legislation and implementing 
regulation would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).

Factual Background

The appellant asserts that he served with the Santiago-Cordon 
Guerrilla regiment USAFIP NL, attached to the G Company, 2nd 
Battalion, 14th Infantry Regiment USAFIP NL, was inducted 
January 1, 1943, and was separated from service August 30, 
1945.  He submitted photocopies of an Authorization for 
Issuance of Awards indicating he was awarded an Asiatic-
Pacific Campaign Medal with two bronze stars, a World War II 
Victory Medal, and a Philippine Liberation Ribbon with two 
bronze stars, and of a dividend check from the Philippine 
Veterans Bank.  He also submitted a copy of a February 1997 
letter from the U.S. Army Reserve Personnel Center (ARPERCEN) 
indicating that he had served as a member of the Philippine 
Commonwealth Army including the recognized guerrillas, in the 
service of the U.S. Armed Forces from May 20, 1942 until June 
30, 1946.

In May 1999, the RO requested an authenticated copy of the 
appellant's records (specifically Form 23 Processing 
Affidavit) from the Adjutant General in the Philippines.  In 
October 1999, the Adjutant General certified that there were 
no records available at the Noncurrent Record Section 
regarding any service by the appellant with the Armed Forces 
of the Philippines.

The RO also requested records from the National Personnel 
Records Center (NPRC) in December 1998; the NPRC responded by 
saying that the requested records were fire related, and 
unavailable.  A handwritten note on the response, received in 
January 2000, indicates that there was another man with the 
same name, different middle initial, whose records had 
actually been destroyed.  Moreover, the claims file contains 
a report from ARPERCEN dated in March 1964, and forwarded to 
the RO in 1999, identifying a third man of that name with a 
different period of service.  All three men had different 
middle names.

In March 2000, the RO informed the appellant of the 
conflicting information which had been received, and informed 
him that another inquiry was being made to ensure that a 
response pertaining to the correct individual was obtained.  
In March 2001, the RO submitted a request specifying that the 
inquiry regarded the appellant.  ARPERCEN responded in April 
2001, certifying that the appellant had no service as a 
member of the Philippine Commonwealth Army, including the 
recognized guerillas in the service of the United States 
Armed Forces 

In a Memorandum for File, dated in December 2001, the RO 
detailed the information that had been provided to ARPERSCOM 
(previously ARPERCEN) in an attempt to verify the reported 
service of the appellant.  This document shows that the 
information provided by the RO to ARPERSCOM includes the same 
full name, date and place of birth, and parent's names for 
the appellant as shown on documents received from the 
appellant.

Analysis

The term "veteran" means a person who served in the active 
military, naval or air service and who was discharged or 
released under conditions other than dishonorable.  
38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  The term "veteran 
of any war" means any veteran who served in the active 
military, naval or air service during a period of war.  
38 C.F.R. § 3.1(e).  Service as a Philippine Scout is 
included for pension, compensation, dependency and indemnity 
compensation and burial allowances, except those inducted 
between October 6, 1945 and June 30, 1947, inclusive, which 
are included for compensation benefits, but not for pension 
benefits.  Service in the Commonwealth Army of the 
Philippines from and after the dates and hours when called 
into service of the Armed Forces of the United States by 
orders issued from time to time by the General Officer, U.S. 
Army, pursuant to the Military Order of the President of the 
United States dated July 26, 1941, is included for 
compensation benefits, but not for pension benefits.  Service 
department certified recognized guerrilla service, and 
unrecognized guerrilla service under a recognized 
commissioned officer (only if the person was a former member 
of the United States Armed Forces (including the Philippine 
Scouts), or the Commonwealth Army, prior to July 1, 1946) is 
included for compensation benefits, but not for pension or 
burial benefits.  38 U.S.C.A. § 107; 38 C.F.R. § 3.8(c) and 
(d).  Active service will be the period certified by the 
service department.  38 C.F.R. § 3.9(a) and (d).  See also 
Sabonis v. Brown, 6 Vet. App. 426 (1994).

For the purpose of establishing entitlement to VA benefits, 
VA may accept evidence of service submitted by a claimant, 
such as a DD Form 214, Certificate of Release or Discharge 
from Active Duty, or original Certificate of Discharge, 
without verification from the appropriate service department 
under the following conditions:  (1) The evidence is a 
document issued by the service department; (2) The document 
contains needed information as to length, time and character 
of service; and, (3) in the opinion of VA the document is 
genuine and the information contained in it is accurate.  
38 C.F.R. § 3.203(a).  The United States Court of Appeals for 
Veterans Claims (Court) has held that the Secretary has 
lawfully promulgated regulations making service department 
findings "binding on the VA for purposes of establishing 
service in the United States Armed Forces."  Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992).   

Whether a claimant is a veteran and thus has basic 
eligibility to VA benefits is a question dependent on Service 
Department certification.  38 C.F.R. § 3.9 (a)(d).  In the 
instant case, the service department has certified that the 
appellant had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the United States Armed Forces.  Great care 
was taken to ensure that ARPERCEN was provided with accurate 
information regarding the appellant.  When the initial 
information was in conflict, the RO sought, and obtained 
clarification.  The Board notes that the claimant has 
submitted a statement showing he had service as a recognized 
guerrilla.  However, the Board is bound by the subsequent 
certification of nonservice by the service department.  
Accordingly, the Board finds that the appellant did not have 
recognized active service that would confer on him veteran's 
status, and eligibility for VA benefits.  Since the law is 
dispositive of this issue, the appellant's claim must be 
denied because of the absence of legal merit or entitlement 
under the law.  Sabonis, 6 Vet. App. at 430.


ORDER

Basic eligibility for VA benefits is denied.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

